Citation Nr: 0520060	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-20 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to a rating in excess of 10 for residuals of 
cold injury to the right foot prior to January 27, 2003.

2.  Entitlement to a rating in excess of 10 for residuals of 
cold injury to the left foot prior to January 27, 2003.  

3.  Entitlement to a rating in excess of 30 for residuals of 
cold injury to the right foot from January 27, 2003.

4.  Entitlement to a rating in excess of 30 for residuals of 
cold injury to the left foot from January 27, 2003.  

5.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of right inguinal 
herniorrhaphy, resulting from surgical treatment by VA in 
January 1997.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARINGS ON APPEAL

Veteran, J.G., and N.W. 

ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active military service from October 1978 to 
October 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 1999 and August 2003 of 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).   

The claim for increase for the feet was previously before the 
Board in July 2002 and May 2003, when it was remanded for 
further procedural and evidentiary development.  As the RO 
has complied with the Board's remands, no further action to 
ensure compliance is needed.  Stegall v. West, 11 Vet. App. 
268 (1998). 

The Veterans Law Judge, who conducted the hearing in January 
2003, and the Acting Veterans Law Judge, who conducted the 
hearing in February 2005, are participating in making the 
final determination on the claim for increase for the feet. 
In accordance with 38 U.S.C.A. § 7102(a), a third Veterans 
Law Judge has been assigned to form a panel of three.  

The § 1151 claim is REMANDED to the agency of original 
jurisdiction via the Appeals Management Center (AMC), in 
Washington, DC.  




FINDINGS OF FACT

1.  Prior to January 27, 2003, the residuals of cold injury 
to the right foot were pain, numbness, and cold sensitivity 
without nail abnormalities, tissue loss, color changes, 
impaired local sensation, hyperhydrosis, X-ray abnormalities, 
or other complications. 

2.  Prior to January 27, 2003, the residuals of cold injury 
of the left foot were pain, numbness, and cold sensitivity 
without nail abnormalities, tissue loss, color changes, 
impaired local sensation, hyperhydrosis, X-ray abnormalities, 
or other complications.

3.  Since January 27, 2003, the current 30 percent rating for 
residuals of cold injury to the right foot is the maximum 
schedular rating without complications such as amputation, 
cancer at the site, peripheral neuropathy, or Raynaud's 
phenomena. 

4.  Since January 27, 2003, the current 30 percent rating for 
residuals of cold injury to the left foot is the maximum 
schedular rating without complications such as amputation, 
cancer at the site, peripheral neuropathy, or Raynaud's 
phenomena. 

5.  The residuals of cold injuries do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of cold injury to the right foot prior to January 
27, 2003, have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2004).

2.  The criteria for a rating in excess of 10 percent for 
residuals of cold injury to the left foot prior to January 
27, 2003, have not been met.  38 U.S.C.A. § 1155, 5107(b); 38 
C.F.R. § 4.104, Diagnostic Code 7122.
3.  The criteria for a rating in excess of 30 for residuals 
of cold injury to the right foot from January 27, 2003, have 
not been met.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. § 
4.104, Diagnostic Code 7122.

4.  The criteria for a rating in excess of 30 for residuals 
of cold injury to the left foot from January 27, 2003, have 
not been met.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. § 
4.104, Diagnostic Code 7122.

5.  The criteria for referral to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1) (2004). 


VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits even if the 
claim and initial unfavorable adjudication occurred prior to 
the effective date of the VCAA.  
The initial rating decision in May 1999 occurred before the 
enactment of the VCAA in November 2000.  In its May 2003 
remand, the Board directed the RO to cure the lack of VCAA 
notice. In July 2003, the RO notified the veteran of the VCAA 
by letter.  The notice included the type of evidence needed 
to substantiate the claim for increase, namely, evidence of 
an increase in severity.  The veteran was informed that VA 
would obtain VA records and records of other Federal agencies 
and that VA with his authorization would obtain private 
medical records or he could submit the records.  He was given 
30 days to respond.  In the supplemental statement of the 
case, dated in October 2003, the RO cited 38 C.F.R. § 3.159 
with the provision that the claimant provide any evidence in 
his possession that pertained to a claim.   

As for the timing of the VCAA notice, the RO did not err by 
not providing VCAA notice prior to the initial denial of the 
claim before the date of the enactment of the VCAA.  
VAOPGCPREC 7-2004.  Also, after the VCAA notice that 
necessarily followed the initial adjudication of the claim 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim. 

As for the content, when the VCAA notice was provided it 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claims and the relative duties 
of VA and the claimant to obtain evidence) and of Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  The veteran also was on notice 
of the pertinent provision of 38 C.F.R. § 3.159 to provide 
any evidence in his possession that pertained to the claim.

As for the 30-day notice to respond, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, in 
less than the statutory one-year period.  In this case, after 
the VCAA notice in July 2003, the RO adjudicated the 
additional evidence in the November 2004 supplemental 
statement of the case, more than the one-year period to 
submit addition information or evidence. 

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In November 2004, the veteran notified 
the RO that he had no additional evidence.  As there is no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was 
hospitalized for seven days in November 1979 for a cold 
injury to the feet.  In a January 1983 rating decision, the 
RO granted service connection for bilateral frozen feet and 
assigned a 10 percent rating.  In a March 1984 rating 
decision, the RO reduced the rating to 0 percent, which was 
affirmed by the Board in a decision in January 1986 decision.  
In September 1998, the Board also affirmed an October 1997 
rating decision, denying a compensable rating for residuals 
of frozen feet, 

In November 1998, the veteran filed his current claim for 
increase. 

On VA examination in July 2000, the pedal pulses were 
present.  There were no vein abnormalities and no edema.  The 
skin was described as entirely normal in appearance and 
consistency.  There were no stigmata or sequelae of 
frostbite.  X-rays were negative for arthritis.  The examiner 
was unable to identify any current residuals related to the 
cold injury. 
At a hearing in April 2001, the veteran testified that he had 
dry skin, and pain, bleeding, tingling, and burning of the 
feet.  

On VA examination in November 2001, the veteran complained of 
pain, numbness, sensitivity to cold temperatures, tingling, 
burning, and occasional blue discoloration.  There was no 
history or finding of amputation, skin cancer, tissue loss, 
excessive sweating, frostbite scars, peripheral edema, 
cyanosis, clubbing, or Raynaud's.  The pulses in the feet 
were normal.  Sensation to pinprick was diminished on the 
ventral surfaces of both feet.  There was no color change or 
undue dryness of the feet.  The temperature was normal.   
There was no atrophy.  All of the nails were intact.  The 
texture of the skin was thick and crusting on the ventral 
surface.  There was no pain on manipulation.  The impression 
was history of cold injury to the feet with moderate symptoms 
with no progression and minimal disability.  

In a December 2001 rating decision, the RO assigned a 
separate 10 percent rating for each foot under Diagnostic 
Code 7122, effective November 25, 1998, the date of receipt 
of the claim for increase. 

At a hearing in January 2003, the veteran testified that he 
had dry and painful feet and that he toenails and feet were 
discolored.  

On VA examination in September 2003, the veteran complained 
of pain and cold sensitivity of the feet.  The skin was 
intact and smooth and dry.  The pulses were active.  
Capillary refill was normal.  There was mild onychomycosis of 
some toenails.  The muscle strength was 5/5.  There was no 
joint pain with manipulation of the toes.  The sensory 
examination was intact to sharp and dull.  The impression was 
moderate cold injury of the feet, as evidenced by rest pain, 
which was unresponsive to medication, cold sensitivity, 
excessive sweating by history, and wearing socks to bed in 
cool weather.  

In a November 2003 rating decision, the RO increased the 
rating for each foot to 30 percent under Diagnostic Code 
7122, effective from January 27, 2003. 
At the hearing in February 2005, the veteran testified that 
he had constant numbness, tingling, and pain in the feet and 
that medication did not provide any relief.  

Pertinent Law and Regulations

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Evaluation of a service-connected 
disability requires a review of the veteran's entire medical 
history.  38 U.S.C.A. § 1155; 38 C.F.R. 38 C.F.R. §§ 4.1 and 
4.2. 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.    

Under Diagnostic Code (DC) 7122, the criteria for the next 
higher rating, 20 percent, are arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  The 
criteria for a 30 percent rating, the maximum schedular 
rating, are arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  

Under DC 7122, Note (1): Separately evaluate amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.     

Analysis 
A Rating In Excess of 10 Percent 

Based on a review of the medical evidence of record, the 
veteran did not meet the criteria for either a 20 or 30 
percent rating for either foot prior to January 27, 2003.  

The record shows that on VA examinations in July 2000 and 
November 2001, there was no evidence of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.  In the absence of 
such findings, a rating in excess of 10 percent for either 
foot is not warranted. 

A Rating In Excess of 30 Percent

Since January 27, 2003, the veteran is rated at the maximum 
rate under DC 7122 of 30 percent for each foot.  A shedular 
rating under DC 7122 in excess of 30 percent is not 
permissible by operation of law.  

Moreover, there is no medical evidence to warrant separate 
ratings under other diagnostic codes for complications of 
cold injuries, such as amputations, cancer at the site of a 
cold injury, peripheral neuropathy, Raynaud's phenomenon, or 
muscle atrophy, none of which has been shown by history or 
clinical finding.  

Furthermore, there is no evidence that the disability of 
either foot is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.  And referral to the Director of the Compensation 
and Pension Service is not warranted.  38 C.F.R. § 
3.321(b)(1).

For the above reasons, the preponderance of the evidence is 
against the claim for increase for the feet and the benefit-
of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b). 



ORDER

Prior to January 27, 2003, a rating in excess of 10 for 
residuals of cold injury to the right foot is denied. 

Prior to January 27, 2003, a rating in excess of 10 for 
residuals of cold injury to the left foot is denied. 

From January 27, 2003, a rating in excess of 30 for residuals 
of cold injury to the right foot is denied.

From January 27, 2003, a rating in excess of 30 for residuals 
of cold injury to the left foot is denied. 


REMAND

In January 1997, the veteran had a right inguinal 
herniorrhaphy, a surgical procedure that was done by VA.  The 
records contain a reference to informed consent for the 
surgery, but a signature consent is not of record.  
Postoperatively, chronic pain at the site of the surgery was 
documented throughout the remainder of 1997 and in 1998.  
Thereafter, history includes surgical exploration of the 
hernia repair for nerve entrapment in 1999.  In February 
2005, the veteran testified that his condition is worse. 

As the evidence of record does not contain sufficient medical 
evidence to decide the claims, additional evidentiary 
development is needed.  Therefore under the duty to assist, 
38 C.F.R. § 3.159, this case is REMANDED for the following 
action: 

1.  Obtain the signed consent form, 
pertaining to the surgery by VA at the 
Dallas VAMC in January 1997. 

2.  Ask the veteran to identify the 
facility where he had exploratory surgery 
in 1999 and obtain the records to include 
the signed consent form.  

3.  After the above has been completed, 
schedule the veteran for a VA examination 
by a surgeon to determine whether the 
veteran has additional disability, 
resulting from the right inguinal 
herniorrhaphy, and, if so, whether the 
disability was: 

(1) Caused by carelessness, 
negligence, lack of proper skill, or 
similar instance of fault on part of 
VA in furnishing the surgical 
treatment in January 1997 and in 
1999, if the surgery was furnished 
by VA; or 

(2) An event that was not reasonably 
foreseeable. 

The claims folder must be provided to the 
examiner for review.  

4.  After the development is completed, 
adjudicate the claim, applying 38 C.F.R. 
§ 3.361, effective September 2, 2004, for 
a § 1151 claim received after October 1, 
1997.  If the benefit sought is denied, 
provide the veteran with a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



			
         GEORGE E. GUIDO JR. 	MICHAEL E. KILCOYNE
	       Acting Veterans Law Judge                                 
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals



__________________________________________
LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals




 Department of Veterans Affairs


